IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: THE THIRTY-FIVE STATEWIDE      : No. 175 MM 2014
INVESTIGATING GRAND JURY              :
                                      :
                                      :
PETITION OF: ATTORNEY GENERAL         :
KATHLEEN G. KANE                      :


                                   ORDER


PER CURIAM
     AND NOW, this 18th day of August, 2015, this Court’s order of December 19,

2014, is hereby UNSEALED.
                                                                 UNSEALED PER ORDER OF
                                                                 THE COURT DATED
                                                                 AUGUST 18, 2015
                   IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


IN RE: THE THIRTY-FIVE STATEWIDE             : No. 175 MM 2014
INVESTIGATING GRAND JURY                     :
                                             :
                                             :
PETITION OF: ATTORNEY GENERAL                :
KATHLEEN G. KANE                             :


                                         ORDER


PER CURIAM
       AND NOW, this 19th day of December, 2014, the Application to File under Seal

is GRANTED, and the Application for Extraordinary Relief is DENIED.

       This Court notes that, per the opinion of the Supervising Judge William R.

Carpenter, the purpose of the protective order, entered per the authority of 18 Pa.C.S. §

4954, “was/is to prevent the intimidation, obstruction and/or retaliation, in the ordinary

sense of those words . . . . [and] was never intended to prevent the [Office of Attorney

General] from carrying out its constitutional duties.” Opinion, dated 12/12/2014, at 10-

11 (filed at 171 MM 2014).        Additionally, as explained by Judge Carpenter, the

protective order “is not intended to restrict or impact ‘appropriate public [disclosure]’ of

information connected with the possession and/or distribution of possibly pornographic

images by members of the [Office of Attorney General].” Id. at 11.



       Mr. Justice Stevens notes his Dissent and would grant relief to the OAG in the

Application except for that portion that relates to witness intimidation and would direct

that this Order be filed in the normal course of Court business and publically available.